Citation Nr: 0843563	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  03-33 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
residuals of a left hand injury, identified as involving a 
laceration scar on the dorsum of the hand with carpal tunnel 
syndrome.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

The veteran had active service from April 1980 until March 
1984 and from March 1984 until April 1985.  The second period 
of service from March 1984 until April 1985 was characterized 
as "other than honorable." 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board first considered this appeal in March 2007 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) conducted the examination 
but failed to consider whether a separate evaluation was 
warranted.  As such, the Board regretfully finds that it must 
again remand this appeal to the RO via the Appeals Management 
Center (AMC), in Washington, DC, to ensure compliance with 
applicable law. Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(Holding that compliance by the Board or the RO with remand 
directives is neither optional nor discretionary, and where 
the remand orders of the Board or the Courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the March 2007 Board remand, the Board specifically 
directed the RO to adjudicate in the first instance the 
matter of whether separate ratings were warranted for the 
laceration scar from the carpal tunnel syndrome disability.  
The RO only addressed the possibility of separate evaluations 
in the Supplemental Statement of the Case by noting that the 
April 2005 Supplemental Statement of the Case discussed "the 
reasoning in assigning the current evaluation of 10 percent 
disabling based on the overall disability of the left hand."  
Significantly, the April 2005 Statement of the Case did not 
address the criteria for separate evaluations in accordance 
with 38 C.F.R. § 4.14 or otherwise explain why the carpal 
tunnel syndrome was evaluated with the service-connected 
scars.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 38 
C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14. Esteban, at 261.  
The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions." Id. at 262.  

In the present case, the veteran was assigned one rating for 
the symptoms of the scar of the left dorsum of the hand and 
for the nerve injury diagnosed as carpal tunnel syndrome.  
Thus, it appears that separate evaluations may be warranted 
as the conditions, while in the same physical location, 
manifest with distinct symptomatology.  Specifically, the 
diagnostic criteria of 38 C.F.R. §§ 4.71a, 4.118, and 
4.124(a), may all be applicable and provide bases for 
separate ratings.  As noted in the March 2007 Board remand, 
the RO/AMC should address the propriety of assigning separate 
ratings in the first instance.  Upon review of the December 
2007 supplemental statement of the case (SSOC), it does not 
appear that the AMC considered separate ratings; rather, it 
appears that the AMC only considered the diagnostic criteria 
under 38 C.F.R. § 4.124(a) for neurological impairment.  

While the Board regrets having to remand this case, to 
proceed upon the merits of the case would raise serious due 
process issues, especially in light of the nonadversarial and 
pro-claimant VA claims adjudication system and result 
unnecessary delays of the adjudication.  The Board is 
therefore required by law to remand the claim for specific 
compliance by the RO. Stegall, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should readjudicate the 
veteran's claim, addressing in a separate 
rating action the matter of whether 
separate ratings are warranted for the 
disability caused by the laceration scars 
on the dorsum of the hand and the 
disability caused by carpal tunnel 
syndrome.  In doing so, the RO/AMC should 
consider, including but not necessarily 
limited to, the applicability of the 
diagnostic criteria 38 C.F.R. §§ 4.71a, 
4.118, and 4.124(a), in order to assess 
whether separate ratings may be assigned.  
Prior to rendering such a decision, the 
RO/AMC may undertake any other development 
deemed necessary, to include affording the 
veteran additional examinations.

2.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


